Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art (e.g. US 20170123250 A1) an electro-optical device [100] comprising: a scanning line [3a]; a transistor including a semiconductor layer extending in an overlapping manner with the scanning line in plan view [30] and a gate electrode having light shielding properties and disposed on a side [30g], opposite from the scanning line, of the semiconductor layer [see figure 16]; and an interlayer insulating layer disposed in a layer between the transistor and the scanning line [511, see figure 16], the interlayer insulating layer including a first opening and a second opening provided with the semiconductor layer interposed therebetween in plan view [CH505,CH506], a portion of the gate electrode being provided inside the first opening and the second opening [see paragraph 0205], wherein the first opening is provided at a position overlapping with the scanning line in plan view [see figure 17].  The prior art of record does not teach in combination with the limitations above, the second opening is provided at a position not overlapping with the scanning line in plan view as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871